                        IN TIIE UNITED STATES DISTRICT COURT
                    FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DMSION
                                    No. 5:19-CV-121-D


JULIE ANN HARRELL,                           )
                                             )
                        Plaintiff,           )
                                             )
               v.                            )                     ORDER
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
                        Defendant.           )


        On July 26 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") and recommended that this court deny plaintiff's motion for judgment on the pleadings

[D.E. 17], grant defendant's motion for judgment on the pleadings [D.E. 22], and affirm defendant's

final decision. See [D.E. 35]. 1 Neither party objected to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).




       1
        Under Federal Rule of Civil Procedure 25(d), the court substitutes Andrew M. Saul for
Nancy A. Berryhill as Commissioner of Social Security. See Fed. R. Civ. P. 25(d).
       The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there

is no clear error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R

[D.E. 35].

       In sum, the court DENIES plaintiff's motion for judgment on the pleadings [D.E. 17],

GRANTS defendant's motion for judgment on the pleadings [D.E. 22], AFFIRMS defendant's final

decision, and DISMISSES this action. The clerk shall close the case.

       SO ORDERED. This J!1 day of August 2019.




                                                 2
